Title: To Alexander Hamilton from Yelverton Peyton, 30 April 1799
From: Peyton, Yelverton
To: Hamilton, Alexander


          
            Sir,
            Philadelphia April 30th 1799
          
          In obedience to an order of the Hon’ble James McHenry Secy of War, of the 15th Inst I have the honor to report myself as Lieutenant & Qr Master of the 1st US. Regiment of Infantry, on leave of absence for the recovery of my health, I am at present unfit for duty, herewith you have inclosed evidence of my situation—
          I have now to request of you, a furlough for the reestablishment of my health only—with due respect & consideration I have the honor to be your Obt. Hble Servant
          
            Y. Peyton Lieutt
             & Qr. Master 1st. Regt of Infy
          
          Major Genl. Hamilton
        